Citation Nr: 0309461	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  01-06 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel




INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1972.  

This matter arises from a May 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the benefit sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (BVA or Board) for 
resolution.  

As a preliminary matter, the Board notes that the veteran had 
submitted a claim for entitlement to a nonservice-connected 
pension.  Although such benefit was initially denied and the 
veteran expressed disagreement, a nonservice-connected 
pension was subsequently granted by a rating decision of 
February 2002.  Such is considered to be a full grant of the 
benefit sought with respect to that issue, and that issue is 
therefore not before the Board.  


REMAND

The veteran maintains that he has incurred PTSD as a result 
of alleged stressors he claims to have experienced while 
serving in the Republic of Vietnam during the Vietnam War 
era.  Accordingly, he maintains that service connection for 
PTSD is warranted.  

A review of the record discloses that the veteran served in a 
primary military occupational specialty (MOS) of Clerk-Typist 
in the Republic of Vietnam from July 1971 to January 1972 
with HHC of the 26th GSG (?) and from January 1972 to April 
1972 with the 334th Service and Supply Company.  For his 
service, the veteran was awarded the National Defense Service 
Medal, the Vietnam Service Medal, and the Vietnam Campaign 
Medal.  There is no indication in the service personnel 
records to suggest that the veteran was involved in combat, 
had a combat-related MOS, or was otherwise awarded any 
decorations denoting valor.  

Among his claimed stressors, the veteran appears to assert 
that while traveling in a motor convoy, he was involved in an 
ambush of some sort, in which his convoy received incoming 
fire.  To the extent that can be determined from the 
veteran's narrative, an American soldier was killed in the 
ambush.  In addition, he contends that he threw hand grenades 
at Vietnamese civilians begging for food, that an unnamed 
staff sergeant became incoherent and had to be silenced to 
prevent the enemy from locating his unit, and that in "Phu 
Long" a U.S. soldier shot an ARVN soldier.  

VA and private clinical treatment records dating from April 
1981 through August 2002 disclose that the veteran was 
primarily treated for polysubstance abuse throughout that 
period.  The veteran was diagnosed with PTSD in February 2000 
which was attributed to sexual molestation as a child and 
other nonspecified factors.  The veteran was also found to 
have been diagnosed with several psychiatric disorders 
including antisocial personality and various forms of 
psychoses which were attributed to his narcotics withdrawal.  
During the course of one hospitalization in February 2000, 
the veteran stated that he had been subjected to physical and 
emotional abuse, and that he had been sexually abused while 
living on the streets of Chicago.  The veteran also reported 
having been involved in combat in Vietnam, but details of his 
account were not indicated.  In addition, the veteran 
reported having been sexually abused by his mother both 
physically and sexually.  The veteran continued to receive 
treatment on an outpatient basis, and in June 2001, he 
informed his treating psychiatrist that he had been involved 
in combat in Vietnam in addition to what were characterized 
as "fragging" incidents.  The treating psychiatrist 
indicated that the veteran met the minimum criteria for PTSD, 
and concluded with that diagnosis.  No specific stressors 
were mentioned at that time or afterwards in connection with 
the Axis I PTSD diagnosis.  

In October 2001, lay affidavits were received from the 
veteran's two sisters.  The veteran's sisters stated, in 
substance, that he had not been sexually molested by their 
mother at any point.  According to the veteran's sisters, the 
clinical treatment records have somehow become mixed up or 
that his treating physicians have been recording erroneous 
information.  In any event, the veteran's sisters appear to 
have asserted that he suffers from PTSD and other problems as 
a result of his active service.  

In January 2002, an award letter was received from the Social 
Security Administration (SSA) dated in November 2001, stating 
that the veteran had been determined to be totally disabled 
as of March 1, 2000.  There was no indication, however, as to 
the stated cause of the veteran's total disability, and no 
indication as to whether such disability was found to involve 
PTSD.  The Board finds that such records as pertain to the 
SSA determination must be obtained and associated with the 
veteran's claims file.  Further, inasmuch as he has diagnoses 
of PTSD which are attributed, at least in part, to his claims 
of having been involved in combat in Vietnam, attempts must 
be made to verify the veteran's alleged stressors.  Upon 
completion of the foregoing, the veteran should then be 
afforded a VA rating examination to assess whether or not he 
has PTSD based on verified stressors.  The RO should also 
ensure that all proper notice and duty to assist requirements 
as set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, and 5107), are met.  
The RO may then adjudicate the veteran's claim for 
entitlement to service connection for PTSD on the basis of 
all of the available evidence.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran, 
and request that he identify any and all 
health-care providers who have rendered 
treatment for his claimed PTSD or other 
psychiatric disorders dating from August 
2002 to the present.  After obtaining any 
necessary authorization, any identified 
treatment records should be obtained and 
associated with the claims file.  In 
addition, after obtaining any necessary 
authorization, the RO should contact the 
Social Security Administration (SSA) and 
obtain and associate with the claims file 
all SSA records and clinical evidence 
pertaining to the award of SSA benefits 
as reflected in the award letter of 
November 2001.  It is not necessary to 
associate duplicate clinical treatment 
records with the claims file.  If no 
additional records are identified or are 
otherwise unavailable, the RO should so 
indicate.  

2.  The RO must undertake any additional 
action necessary to ensure that all 
notice and duty to assist requirements as 
set forth in the VCAA have been complied 
with.  

3.  After contacting the veteran, the RO 
should obtain any additional detailed 
information such as particular names and 
dates involving the alleged incidents and 
individuals comprising his purported 
stressors which he claims resulted in his 
PTSD.  The veteran should be advised of 
the need to provide sufficient detailed 
information in order that his alleged 
stressors can be verified.  The RO should 
then attempt to verify the occurrence of 
the purported stressors through the 
United States Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Suite 101, Springfield, 
Virginia  22150-3197.  In that regard, 
the veteran's statements (or the RO's 
summary of the pertinent information 
contained therein), copies of the 
veteran's service personnel records, 
copies of relevant unit records, and 
copies of records of service (DD Forms 
214) should be forwarded to USASCRUR.  

4.  The veteran should then be scheduled 
to undergo a VA rating examination 
conducted by at least one board-certified 
psychiatrist who has not previously 
examined the veteran to determine the 
nature and extent of any current 
psychiatric disorder.  The veteran's 
claims file must be made available to the 
examiner in advance of any scheduled 
examination.  Any and all indicated 
studies and/or tests should be conducted.  
The examination report should contain 
detailed accounts of all manifestations 
of psychiatric pathology found to be 
present.  If there are different 
psychiatric disorders, the VA 
psychiatrist should reconcile the 
diagnoses, and specify which symptoms are 
associated with each disorder, to the 
extent practicable.  If certain 
symptomatology cannot be disassociated 
from one disorder or another, such should 
be specified.  The examiner is advised 
that any diagnoses reached should conform 
to the psychiatric nomenclature and the 
diagnostic criteria contained in DSM-IV.  
The examiner is further advised that any 
diagnoses of PTSD must be supported by a 
verified stressor, and if no stressors 
have been verified or otherwise 
identified, the examiner should so state.  
Further, if the veteran is found to have 
PTSD, the examiner is requested to 
identify the diagnostic criteria 
supporting that diagnosis.  The examiner 
should express an opinion as to the 
etiology of any psychiatric disorder(s) 
diagnosed.  Should PTSD be found, the 
examiner should report the circumstances 
of the veteran's verified stressors, and 
offer an opinion as to whether it is at 
least as likely as not that the diagnosed 
PTSD is related to service.  The examiner 
is again reminded that only those 
stressors which have been verified can be 
considered in rendering a diagnosis of 
PTSD relating to service.  The examiner 
is also requested to offer an opinion as 
to the validity and sufficiency of the 
claimed/verified stressors as potential 
causes for a psychiatric disorder, to 
include PTSD.  A complete rationale for 
all opinions offered must be included in 
the typewritten examination report, and 
all opinions offered must be reconciled 
with all other relevant opinions of 
record.  

5.  Upon completion of the foregoing, the 
RO must review the record and examination 
report, and ensure that all notice and 
duty to assist requirements as set forth 
in the VCAA have been met, and that all 
directives contained in this REMAND have 
been complied with.  The RO should then 
adjudicate the issue of entitlement to 
service connection for PTSD on the basis 
of all available evidence.  If the 
benefit sought is not granted, the RO 
should issue a supplemental statement of 
the case setting forth all pertinent 
statutes and regulations as well as a 
statement of the underlying rationale for 
denial of benefits to the veteran and his 
representative.  The veteran and his 
representative should be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and to ensure that all due process requirements 
have been met.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with the 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No further action is required of the veteran until 
he is notified.  



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




